DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims a first sensing arrangement configured to sense a value representing an expected amount of crop within the harvesting head and a second sensing arrangement configured to sense a value representing an amount of crop within the harvesting head. Later in the claim, Applicant adds the limitation wherein at least one of the first sensing arrangement and the second sensing arrangement senses a torque for driving a conveyor conveying crop in the harvesting head, the torque representing the amount of crop. As claimed, it would not be possible for the first sensing arrangement to sense a torque for driving a conveyor conveying crop in the harvesting head, the torque representing the amount of crop because the first sensing arrangement senses an expected amount of crop. By sensing the torque, the sensing arrangement is sensing the actual amount of crop in the harvesting head, not the expected amount; thus, the limitation is contradictory.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over VanNahmen (US 2019/0110394 A1) in view of Bruns et al. (US 2017/0089742 A1), hereinafter Bruns.
Regarding claim 1, VanNahmen teaches a harvesting head monitoring system (sensing system 100, Fig. 4) for assessing the performance of a harvesting head for harvesting crops from a field, the system comprising:
a first sensing arrangement (First sensor 110) configured to sense a value representing an expected amount of crop within the harvesting head (sensor can sense number of crops, [0036] line 5);
a second sensing arrangement (Second sensor 110) configured to sense a value representing an amount of crop within the harvesting head (sensor can sense amount of crop, [0036] line 6); and
an electronic control unit (Processor 120 is in communication with sensors, [0040] lines 1-3) connected to the first sensing arrangement and to the second sensing arrangement, the electronic control unit configured to:
calculate an expected amount of crop within the harvesting head based on a signal received from the first sensing arrangement (Processor 120 can derive additional secondary crop-related data values 164 such as amount from first crop-related data values 160, Fig. 10);

compare the calculated expected amount of crop within the harvesting head with the calculated sensed amount of crop within the harvesting head (Processor 120 analyzes derived data and conducts statistical analysis, [0051] lines 40-44); and
provide an output signal indicating a malfunction of the harvesting head if the expected amount of crop within the harvesting head deviates from the sensed amount of crop within the harvesting head by more than a threshold value (Processor 120 provides output module 140 with signal to the operator for adjusting the harvester, [0043] lines 1-6).
While VanNahmen teaches a harvesting head monitoring system with a first and second sensing arrangement and a controller, VanNahmen does not teach a sensor for sensing the torque for driving a conveyor. Bruns teaches wherein at least one of the first sensing arrangement and the second sensing arrangement senses a torque for driving a conveyor conveying crop in the harvesting head, the torque representing the amount of crop (Power characteristic sensors 1136 sense torque sources 1135 and processor 130 generates crop attribute data correlated to power from torque sources, [0147] and [0151] of Bruns).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sensing arrangement in the harvesting head monitoring system of VanNahmen with the arrangement for sensing torque as taught by Bruns in order to determine the amount of crop on a conveyor section.
Regarding claim 2, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein:
the first sensing arrangement is further configured to sense values representing expected amounts of crop within different zones across the width of the harvesting head 
the second sensing arrangement is further configured to sense values representing amounts of crop within different zones across the width of the harvesting head (sensors 110 can sense crop-related data values relative to predefined sub-portions 34, Fig. 4 of VanNahmen); and
the electronic control unit is further configured to:
calculate an expected amount of crop within a zone for a plurality of different zones of the harvesting head based on signals received from the first sensing arrangement (Processor 120 can derive additional secondary crop-related data values 164 such as amount from first crop-related data values 160, Fig. 10, from respective portions 34, [0038] lines 18-22 of VanNahmen);
calculate a sensed amount of crop within a zone for a plurality of different zones of the harvesting head based on signals received from the second sensing arrangement (Processor 120 can derive additional secondary crop-related data values 164 such as amount from second crop-related data values 162, Fig. 10, from respective portions 34, [0038] lines 18-22 of VanNahmen);
compare the calculated expected amount with the calculated sensed amount for the respective different zones (Processor 120 analyzes derived data and conducts statistical analysis, [0051] lines 40-44 of VanNahmen); and
provide an output signal indicating a malfunction of the harvesting head if the calculated expected amount of crop within at least one zone across the harvesting head deviates more than a threshold value from the calculated sensed amount of crop within that zone (Processor 120 provides output module 140 with signal to the operator for adjusting the harvester, [0043] lines 1-6 of VanNahmen).

Regarding claim 4, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the first sensing arrangement comprises at least one of a camera with an image processing system and a lidar system (sensors 110 can be a camera or lidar system, [0036] lines 33-34 of VanNahmen).
Regarding claim 5, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the second sensing arrangement comprises a sensor for sensing at least one of the weight and volume of the crop within the harvesting head (sensors 110 can sense the mass or volume of grain, [0036] lines 8-10 of VanNahmen).
Regarding claim 6, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the electronic control unit is configured to calculate one of the weight of the crop and the volume of the crop based on a value of the crop sensed by the second sensing arrangement and based on at least one parameter, the at least one parameter stored in a memory or collected by a sensor (Processor 120 derives additional secondary crop-related data values such as weight based on signal from second sensor and parameters from memory 130, [0051] lines 19-23 of VanNahmen).
Regarding claim 7, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the electronic control unit is configured to calculate one of the weight of the crop and the volume of the crop based on a value of the crop sensed by the first sensing 
Regarding claim 9, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the second sensing arrangement is configured to sense at least one of amounts of crop received in the different zones across the width of the harvesting head and amounts of crop contained in the different zones across the width of the harvesting head (Sensors 110 sense crop-related data values related to their respective portions 34, [0038] lines 18-22 of VanNahmen).
Regarding claim 10, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the electronic control unit is configured to compare the amounts of crop expected to be received in the different zones across the width of the harvesting head sensed by the first sensing arrangement with the amounts of crop received in the different zones across the width of the harvesting head sensed by the second sensing arrangement (Processor 120 correlates weight and derived crop-related data values, [0051] lines 31-33, from respective portions 34, [0038] lines 18-22 of VanNahmen).
Regarding claim 11, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the electronic control unit is configured to integrate the amounts of crop expected to be received in the different zones across the width of the harvesting head sensed by the first sensing arrangement over the width of the harvesting header and to compare the integrated amounts of crop with the amounts of crop contained in the different zones across the width of the harvesting head sensed by the second sensing arrangement (Processor 120 correlates and integrates first and second crop-related data values, [0051] lines 35-40, received from respective portions 34, [0038] lines 18-22 of VanNahmen).
Regarding claim 13, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the first sensing arrangement and the second sensing arrangement share at least one sensor (Sensors 110 can be any combination of a plurality of sensors, it would be obvious to use two of the same sensors to record data at different points in time, [0036] lines 29-30 of VanNahmen).
Regarding claim 14, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the electronic control unit is connected to at least one of a user interface and an actuator for adjusting a work parameter of at least one of the harvesting header and a harvesting machine supporting the harvesting header (Processor 120 can instruct output module 140 to present information visually to an operator via a display, [0043] lines 1-12 of VanNahmen).
Regarding claim 15, the combination of VanNahmen in view of Bruns as set forth above further teaches wherein the system is included in a harvesting machine (Harvester 2 of VanNahmen).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over VanNahmen (US 2019/0110394 A1) in view of of Bruns et al. (US 2017/0089742 A1), hereinafter Bruns, further in view of Dybro (US 9,668,406 B2).
Regarding claim 8, the combination of VanNahmen in view of Bruns teaches the harvesting head monitoring system with a first and second sensing arrangement for sensing expected amount and actual amount of crop, respectively, but does not teach a sensor for sensing the weight of crop on a conveyor. Dybro teaches wherein the second sensing arrangement comprises a sensor for sensing at least one of a weight of crop on a conveyor and a sensor for sensing a torque for driving a conveyor conveying crop in the harvesting head (sensors 300a-j sense weight of crop and known weight of conveyor belt, col. 4, lines 16-22 of Dybro).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the harvesting head monitoring system of VanNahmen in view of Bruns to include a weight sensor as taught by Dybro in order to provide dedicated load sensors for accurate weight readings of crop in each zone within the harvesting head.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the VanNahmen reference used for the non-final is silent with respect to sensing a torque, which is originally claimed in claim 8. However, Examiner notes that the original claim 8 read: “wherein the second sensing arrangement comprises a sensor for sensing at least one of a weight of crop on a conveyor and a sensor for sensing a torque for driving a conveyor conveying crop in the harvesting head.” The claim was presented in an alternative fashion and the examiner rejected it as such.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671